Title: To James Madison from Caze & Richaud, 2 January 1814 (Abstract)
From: Caze & Richaud
To: Madison, James


        § From Caze & Richaud. 2 January 1814, New York. “The Petition of James Caze and John Richaud of the City of New York, Trading under the firm of Caze & Richaud—Humbly Shewth,
        “That the Petitioners fitted out the valuable and fast sailing Schooner Viper D. Dithurbide commander, burthen 305 Tons, and sailed from New Port (RI) for a Port in north or south Carolina for the express purpose of taking a Cargo of Cotton for France; That the Said schooner arrived at Wilmington, (S.C.) [sic] but was prevented from pursuing the projected voyage on account of the Embargo Law. The Petitioners having been at a very great expence for the fitting out of the said schooner, take the liberty of making a tender of her to the Government to carry any Messengers or dispatches which they may be desirous of sending to France, as well as bring back any which our Minister at Paris will wish to transmit to the Government; soliciting from the accustomed goodness of his Excellency, as sole indemnification, the permission of loading the schooner Viper with a cargo of cotton, and the Petitioners further pray that in case any Bonds or Sureties are required by Government for the due performance of the intended voyage, that they may be allowed to give them at the Custom House of New York.”
      